DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 20, 2020 in which claims 1-16 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental process without significantly more. The claim(s) recite(s) “generate a plurality of building information modeling objects “BIM”…store the plurality of BIM and provide access to the plurality of BIM objects”. This judicial exception is not integrated into a practical application because the steps can be performed manually by one skill in the art. These generating, storing and providing access are acts that can be practically performed in the human mind. Such mental generation, storing and providing access fall within “Mental Process” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). 
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of generating building information modeling objects using the computer components as a tool. While this type of automation improves the storing and providing access of information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.

Dependent claims 2-5, recite similar constraining generation steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 6-7, recite using hardware processor to update steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 2-4, recite similar translating steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 8-14, recite similar generating steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Claims 15-16 are similar to claims 1-14 and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 20100306272 A1) in view of Christiansen et al. (US 20190354075 A1).
Regarding claim 1, Williamson discloses a method comprising using at least one hardware processor to: 
generate a plurality of information modeling objects (Fig.5 and step 608 of Fig.6 and ¶[0024] -[0025], Willianson, e.g., generating set of hierarchical modeling layers’ objects), wherein at least a subset of the objects comprises higher-level objects (Fig.6 and ¶[0013] and [0024]-[0025], Willianson, e.g., different hierarchical modeling layers/levels’ objects) that represent assemblies of lower-level BIM objects, wherein at least a subset of the lower-level BIM objects (Fig.6 and ¶[0013] and [0024]-[0025], Willianson, e.g., different  hierarchical modeling level object); 
store the plurality of objects in an object database on a central server system (Fig.5; steps 610-614 of Fig.6 and ¶[0013] and [0020], Willianson, e.g., populating/updating/storing different levels of the hierarchy’s component model object in database); and 
provide access to the plurality of objects, in the object database on the central server system, to a plurality of remote software applications, via at least one network (Fig.5 and step 612 of Fig.6 and ¶[0024] -[0025], Willianson, e.g., providing accessing to hierarchical modeling objects).
Williamson, however, does not explicitly disclose building information modeling (BIM) objects, wherein the higher-level objects that represent assemblies of lower-level BIM objects, wherein at least a subset of the lower-level BIM objects and at least a subset of the lower-level BIM objects represents manufactured products.
Christiansen discloses building information modeling (BIM) objects (¶[0042]-[0043] and [0092]-[0093], Christiansen), wherein the higher-level objects that represent assemblies of lower-level BIM objects (Fig.1;¶[0092]-[0093], Christiansen), wherein at least a subset of the lower-level BIM objects and at least a subset of the lower-level BIM objects represents manufactured products (Fig;¶[0043] and [0047], Christiansen) and wherein at least a subset of the higher-level BIM objects represents a modular portion of a building (Fig;¶[0043] and [0047], Christiansen). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Williamson and Christiansen before them to in-corporate the building information modeling of Christiansen into Williamson, as taught by Christiansen. One of ordinary skill in the art would be motivated to integrate the representative component  model with the building model to form component building model in modeling objects into Williamson, with a reasonable expectation of success, in order to quickly provide accurate BIM models for all building components (¶[0004], Christiansen).
Regarding claim 2, Williamson/Christiansen combination discloses constraining generation of the plurality of BIM objects according to one or more guidelines (¶[0116], Christiansen).
Regarding claim 3, Williamson/Christiansen combination discloses wherein the plurality of software applications comprises two or more of a planning platform, a design platform, a procurement platform, a construction platform, or an operations platform (¶[0013] and [0020]-[0021], Willianson).
Regarding claim 4, Williamson/Christiansen combination discloses wherein the plurality of software applications comprises Revit™ (¶[0174] and [0211], Christiansen).
Regarding claim 5, Williamson/Christiansen combination discloses using at least one hardware processor to generate a design model from the BIM objects (¶[0044] and [0096], Christiansen).
Regarding claim 6, Williamson/Christiansen combination discloses using at least one hardware processor to update the design model into an as-built record model that is compatible with an operations platform (¶[0013], [0017] and [0020]-[0021], Willianson).
Regarding claim 7, Williamson/Christiansen combination discloses using at least one hardware processor to control one or more environmental devices within a physical building modeled by the as-built record model (¶[0042] and [0106], Christiansen).
Regarding claim 8, Williamson/Christiansen combination discloses using at least one hardware processor to generate a consolidated construction model from the BIM objects (¶[0024] -[0025], Willianson), wherein the consolidated construction model is compatible with a construction platform (Fig.5 and step 608 of Fig.6 and ¶[0024] -[0025], Willianson).
Regarding claim 9, Williamson/Christiansen combination discloses wherein generating a plurality of BIM objects (¶[0024] -[0025], Willianson) comprises receiving at least a portion of the plurality of BIM objects via a planning platform (¶[0053], Christiansen).
Regarding claim 10, Williamson/Christiansen combination discloses wherein generating a plurality of BIM objects comprises receiving a portion of the plurality of BIM objects via a planning platform, wherein the portion of BIM objects comprises the lower-level BIM objects (¶[0024] -[0025] and Fig.1 of Willianson showing the hierarch levels of BIM objects).
Regarding claim 11, Williamson/Christiansen combination discloses wherein generating a plurality of BIM objects comprises receiving at least a portion of the plurality of BIM objects via a design platform (¶[0013] and [0020]-[0021], Willianson).
Regarding claim 12, Williamson/Christiansen combination discloses wherein generating a plurality of BIM objects comprises receiving a portion of the plurality of BIM objects via a design platform (¶[0013] and [0020]-[0021], Willianson), wherein the portion of BIM objects comprises the higher-level BIM objects (¶[0024] -[0025], Willianson).
Regarding claim 13, Williamson/Christiansen combination discloses receiving a first portion of the plurality of BIM objects via a planning platform; and receiving a second portion of the plurality of BIM objects via a design platform (¶[0174] and [0211], Christiansen), wherein the design platform is separate and distinct from the planning platform (¶[0174] and [0211], Christiansen).

Regarding claim 14, Williamson/Christiansen combination discloses wherein the first portion of BIM objects comprises the lower-level BIM objects (¶[0024] -[0025] and Fig.1 of Willianson), and wherein the second portion of BIM objects comprises the higher-level BIM objects (¶[0024] -[0025] and Fig.1 of Willianson showing the hierarch levels of BIM objects).
Regarding claim 15, Williamson discloses a system comprising: at least one hardware processor (processor server of Fig.1, Williamson); and one or more software modules (software models of Fig.1, Williamson) that, when executed by the at least one hardware processor, generate a plurality of information modeling objects (Fig.5 and step 608 of Fig.6 and ¶[0024] -[0025], Willianson, e.g., generating set of hierarchical modeling layers’ objects), wherein at least a subset of the objects comprises higher-level objects (Fig.6 and ¶[0013] and [0024]-[0025], Willianson, e.g., different hierarchical modeling layers/levels’ objects) that represent assemblies of lower-level BIM objects, wherein at least a subset of the lower-level BIM objects (Fig.6 and ¶[0013] and [0024]-[0025], Willianson, e.g., different  hierarchical modeling level object); 
store the plurality of objects in an object database on a central server system (Fig.5; steps 610-614 of Fig.6 and ¶[0013] and [0020], Willianson, e.g., populating/updating/storing different levels of the hierarchy’s component model object in database); and 
provide access to the plurality of objects, in the object database on the central server system, to a plurality of remote software applications, via at least one network (Fig.5 and step 612 of Fig.6 and ¶[0024] -[0025], Willianson, e.g., providing accessing to hierarchical modeling objects).
Williamson, however, does not explicitly disclose building information modeling (BIM) objects, wherein the higher-level objects that represent assemblies of lower-level BIM objects, wherein at least a subset of the lower-level BIM objects and at least a subset of the lower-level BIM objects represents manufactured products.
Christiansen discloses building information modeling (BIM) objects (¶[0042]-[0043] and [0092]-[0093], Christiansen), wherein the higher-level objects that represent assemblies of lower-level BIM objects (Fig.1;¶[0092]-[0093], Christiansen), wherein at least a subset of the lower-level BIM objects and at least a subset of the lower-level BIM objects represents manufactured products (Fig;¶[0043] and [0047], Christiansen) and wherein at least a subset of the higher-level BIM objects represents a modular portion of a building (Fig;¶[0043] and [0047], Christiansen). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Williamson and Christiansen before them to in-corporate the building information modeling of Christiansen into Williamson, as taught by Christiansen. One of ordinary skill in the art would be motivated to integrate the representative component  model with the building model to form component building model in modeling objects into Williamson, with a reasonable expectation of success, in order to quickly provide accurate BIM models for all building components (¶[0004], Christiansen).
Regarding claim 16, Williamson discloses a non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor (processor server of Fig.1, Williamson), cause the processor to: generate a plurality of information modeling objects (Fig.5 and step 608 of Fig.6 and ¶[0024] -[0025], Willianson, e.g., generating set of hierarchical modeling layers’ objects), wherein at least a subset of the objects comprises higher-level objects (Fig.6 and ¶[0013] and [0024]-[0025], Willianson, e.g., different hierarchical modeling layers/levels’ objects) that represent assemblies of lower-level BIM objects, wherein at least a subset of the lower-level BIM objects (Fig.6 and ¶[0013] and [0024]-[0025], Willianson, e.g., different  hierarchical modeling level object); 
store the plurality of objects in an object database on a central server system (Fig.5; steps 610-614 of Fig.6 and ¶[0013] and [0020], Willianson, e.g., populating/updating/storing different levels of the hierarchy’s component model object in database); and 
provide access to the plurality of objects, in the object database on the central server system, to a plurality of remote software applications, via at least one network (Fig.5 and step 612 of Fig.6 and ¶[0024] -[0025], Willianson, e.g., providing accessing to hierarchical modeling objects).
Williamson, however, does not explicitly disclose building information modeling (BIM) objects, wherein the higher-level objects that represent assemblies of lower-level BIM objects, wherein at least a subset of the lower-level BIM objects and at least a subset of the lower-level BIM objects represents manufactured products.
Christiansen discloses building information modeling (BIM) objects (¶[0042]-[0043] and [0092]-[0093], Christiansen), wherein the higher-level objects that represent assemblies of lower-level BIM objects (Fig.1;¶[0092]-[0093], Christiansen), wherein at least a subset of the lower-level BIM objects and at least a subset of the lower-level BIM objects represents manufactured products (Fig;¶[0043] and [0047], Christiansen) and wherein at least a subset of the higher-level BIM objects represents a modular portion of a building (Fig;¶[0043] and [0047], Christiansen). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Williamson and Christiansen before them to in-corporate the building information modeling of Christiansen into Williamson, as taught by Christiansen. One of ordinary skill in the art would be motivated to integrate the representative component  model with the building model to form component building model in modeling objects into Williamson, with a reasonable expectation of success, in order to quickly provide accurate BIM models for all building components (¶[0004], Christiansen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Said et al. (US 20130086547 A1) disclose real-time operational reporting and analytics on development entities.
Shneidor (US 20100053156 A1) discloses method for generating a computer assisted assemble function.
Grealish et al. (US 20080005161 A1) disclose OBJECT-RELATIONAL MODEL BASED USER INTERFACES.
Paladini et al. (US 20080005522 A1) disclose ADVANCED MEMORY MANAGEMENT ARCHITECTURE FOR LARGE DATA VOLUMES.
Eshleman et al. (US 7162467 B2) disclose systems and methods for managing distributed database resources.
Heikkonen et al. (US 20060004841 A1) disclose Computer-aided Modeling.
Imhof et al. (US 20050289467 A1) disclose method and apparatus for representing a building system.
Aigner et al. (US 20040187140 A1) disclose application framework.
Abrari et al. (US 20020120917 A1) disclose business rules user interface for development of adaptable enterprise applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

November 8, 2022